 


109 HR 4649 IH: Hope for Homeless Kids Act of 2005
U.S. House of Representatives
2005-12-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4649 
IN THE HOUSE OF REPRESENTATIVES 
 
December 22, 2005 
Mrs. Biggert introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To authorize the Secretary of Education to provide assistance to local educational agencies serving homeless children and youths displaced by Hurricane Katrina, Rita, or Wilma. 
 
 
1.Short titleThis Act may be cited as the Hope for Homeless Kids Act of 2005. 
2.Assistance for homeless youth 
(a)In generalThe Secretary of Education shall provide assistance to local educational agencies serving homeless children and youths displaced by Hurricane Katrina, Rita, or Wilma, consistent with section 723 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11433), including identification, enrollment assistance, assessment and school placement assistance, transportation, coordination of school services, supplies, referrals for health, mental health, and other needs. 
(b)Exception and distribution of funds 
(1)ExceptionFor purposes of providing assistance under subsection (a), subsections (c) and (e)(1) of section 722 and subsections (b) and (c) of section 723 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11432(c) and (e)(1), 11433(b) and (c)) shall not apply. 
(2)DisbursementThe Secretary of Education shall disburse funding provided under subsection (a) to State educational agencies based on demonstrated need, as determined by the Secretary, and such State educational agencies shall distribute funds available under subsection (c) to local educational agencies based on demonstrated need, for the purposes of carrying out section 723 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11433). 
(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $50,000,000. 
 
